Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 1 of 12

IN THE CIRCUIT COURT FOR MONTGOMERY COUNTY, MARYLAND

MICHELLE TYLER-SIMMS *
Individually
And as Parent and Next Friend of *
SUMMER TYLER-SIMMS, Minor
804 Blake Drive *
Forest Hill, MD 21050
*
Plaintiffs
vs. Case No.
*
VINEYARD VINES RETAIL, LLC *
37 Brown House Road
Stamford, CT 06902 *
SERVE: Registered Agent: *
Cogency Global Inc.
250 Browns Hill Court *
Midlothian, VA 23114-9510
Defendants *k
COMPLAINT

Plaintiff, by and through counsel, sues the Defendant and for a cause of action alleges as
follows:
1, Plaintiff Michelle Tyler-Simms is an adult citizen of the United States and a
resident of Harford County, Maryland.
2. Plaintiff, Summer Tyler-Simms, is a minor citizen of the United States and a resident
of the Harford County, Maryland; she is the minor daughter of Michelle Tyler-Simms.
3. Vineyard Vines Retail, LLC is a Limited Liability Company doing business in
Leesburg, Virginia at all times hereinafter mentioned.
4, Vineyard Vines Retail, LLC does business in Montgomery County, Maryland
operating a retail operation at 7101 Democracy Boulevard, Bethesda, Maryland 20817

-|-
Case 8:20-cv-03081-GJH Document3 Filed 10/23/20 Page 2 of 12

deriving economic benefits from Montgomery County, Maryland.

5. On or about August 4, 2018, Plaintiff, Michelle Tyler-Simms and her minor
daughter, Plaintiff, Summer Tyler-Simms were business invitees at the Vineyard Vines Retail,
LLC retail store located at 241 Fort Evans Road NE, Suite 901C, Leesburg, Virginia,

6. This Court possesses personal jurisdiction over the Defendant Pursuant to
Sections 6-102(a) and 6-103(b) of the Courts & Judicial Proceedings Article.

7. Venue is proper pursuant to Section 6-201 of the Courts & Judicial Proceedings
Article.

COUNT I
(Michelle Tyler-Simms v. Vineyard Vines Retail, LLC)

8. Plaintiffs’ incorporate herein by reference the allegations contained in paragraphs one
(1) through seven (7).

9, On August 4, 2018, Plaintiff, Michelle Tyler-Simms along with her minor
daughter Summer Tyler-Simms were customers and a business invitee at an Vineyard Vines
Retail, LLC located at 241 Fort Evans Rd NE, Leesburg, VA 20176 at the Leesburg Premium
Outlets. While standing in an aisle at the Vineyard Vines, a picture frame fell off a shelf and
struck the Plaintiffs causing serious injuries as a direct result of this incident, The Plaintiff,

Michelle Tyler-Sims was at all times in the exercise of due care and in no way contributed to the

incident.

10, At the time of the picture falling and striking Plaintiff Michelle Tyler-Simms,
Defendant owed the Plaintiff, Michelle Tyler-Simms, a duty to use ordinary care in maintaining
the premises under its control in a reasonably safe condition. This duty included, but was not
limited to, inspecting, maintaining and repairing the premises. This duty further required the

-2—
Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 3 of 12

Defendant to correct any dangerous and defective conditions which existed on the subject
premises and to warn persons such as the Plaintiff, Michelle Tyler-Simms, of any dangerous and
defective conditions of which it was aware or which it reasonably should have been aware.

11. Defendant breached these duties when, with full knowledge, it allowed an unstable
object to hang and be displayed from a wall on Defendant’s premises thereby exposing Plaintiff,
Michelle Tyler-Simms, to a dangerous and defective condition. The Defendant further breached
these duties by failing to warn the Plaintiff of the dangerous and defective condition which
existed on the premises,

12, Asa direct and proximate consequence of Defendant’s breaches of duty, Plaintiff,
Michelle Tyler-Simms, sustained serious and grievous personal injuries, some of which are
permanent in nature, In addition, she has and will continue to endure great pain and suffering of
both body and mind, nervousness and anxiety; has and will continue to incur medical and out-of-
pocket expenses; has lost and will continue to lose time, wages and benefits from her
employment; and has and will be otherwise damaged in the future.

WHEREFORE, Plaintiff, Michelle Tyler-Simms, demands judgment against Defendant
in an amount that exceeds SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) for
economic damages plus interest and costs,

COUNT II
(Michelle Tyler-Simms, as Parent and Next Friend of Summer Tyler-Simms, a
minor v. Vineyard Vines Retail, LLC)

13. Plaintiffs’ incorporate herein by reference the allegations contained in paragraphs
one (1) through twelve (12).

14, On August 4, 2018, Plaintiff, Michelle Tyler-Simms along with her minor

~3~
Case 8:20-cv-03081-GJH Document3 Filed 10/23/20 Page 4 of 12

daughter Summer Tyler-Simms were customers and a business invitee at an Vineyard Vines
Retail, LLC located at 241 Fort Evans Rd NE, Leesburg, VA 20176 at the Leesburg Premium
Outlets. While standing in an aisle at the Vineyard Vines, a picture frame fell off a shelf and
struck the Plaintiffs causing serious injuries as a direct result of this incident, The Plaintiff,
Summer Tyler-Sims was at all times in the exercise of due care and in no way contributed to the
incident,

15. At the time of the picture falling and striking Plaintiff Summer Tyler-Simms,
Defendant owed the Plaintiff, Summer Tyler-Simms, a duty to use ordinary care in maintaining
the premises under its control in a reasonably safe condition. This duty included, but was not
limited to, inspecting, maintaining and repairing the premises, This duty further required the
Defendant to correct any dangerous and defective conditions which existed on the subject
premises and to warn persons such as the Plaintiff, Summer Tyler-Simms, of any dangerous and
defective conditions of which it was aware or which it reasonably should have been aware,

16. Defendant breached these duties when, with full knowledge, it allowed an unstable
object to hang and be displayed from a wall on Defendant's premises thereby exposing Plaintiff,
Summer Tyler-Simms, to a dangerous and defective condition. The Defendant further breached
these duties by failing to warn the Plaintiff of the dangerous and defective condition which
existed on the premises,

17, Asa direct and proximate consequence of Defendant’s breaches of duty, Plaintiff,
Summer Tyler-Simms, sustained serious and grievous personal injuries, some of which are
permanent in nature. In addition, she has and will continue to endure great pain and suffering of
both body and mind, nervousness and anxiety; has and will continue to incur medical and out-of-
pocket expenses; and has and will be otherwise damaged in the future.

~4—
Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 5 of 12

WHEREFORE, Plaintiff, Michelle Tyler-Simms, as Parent and Next Friend of Summer
Tyler-Simms, a Minor, demands judgment against Defendant in an amount that exceeds
SEVENTY-FIVE THOUSAND DOLLARS ($75,000.00) for economic damages plus interest
and costs.

Respectfully submitted

ROSENBERG & FAYNE LLP

By:

 

5400 Kenilworth Avenue
Riverdale, Maryland 20737

(301) 864-2900
erosenberg@rosenberg-fayne.com
Attorney for the Plaintiff

JURY DEMAND

Plaintiffs’ demand a trial by jury on all issues herein.

 

Attorney for Plaintiff
Case 8:20-cv-03081-GJH Document3 Filed 10/23/20 Page 6 of 12

IN THE CIRCUIT COURT FOR Montgomery County
ity or Coun

cc )
CIVIL - NON-DOMESTIC CASE INFORMATION REPORT

DIRECTIONS
Plaintiff; This Information Report must be completed and attached to the complaint filed with the Clerk of Court
unless your case is exempted from the requirement by the Chief Judge of the Court of Appeals pursuant to Rule
2-11 1¢a),
Defendant: You must file an Information Report as required by Rule 2-323(h),
THIS INFORMATION REPORT CANNOT BE ACCEPTED AS A PLEADING

FORM FILED BY: @ PLAINTIFF (J DEFENDANT CASE NUMBER

: : . . . ye to insort)
CASE NAME; Michelle Tyler-Simms, et al vs, Vineyard Vines Retail, LLC
Plaintiff Defendant

PARTY'S NAME: Michelle Tyler-Simms
PARTY'S ADDRESS: 804 Blake Drive, Forest Hill, MD 21050 PHONE:

 

 

 

 

 

 

PARTY'S E-MAIL: eee
If represented by an attorney:
PARTY'S ATTORNEY'S NAME; Eric F. Rosenberg PHONE: 301-864-2900

 

 

PARTY'S ATTORNEY'S ADDRESS; 9400 Kenilworth Avenue, Riverdale Park, MD 20737

PARTY'S ATTORNEY'S E-MAIL. rosenberg@rosenberg-fayne.com
JURY DEMAND? @M yes ONo

RELATED CASE PENDING? Oyes &No If yes, Case #(s), if known:
ANTICIPATED LENGTH OF TRIAL: hours or 2 ___ days

PLEADING TYPE

New Case: Original CO Administrative Appeal (© Appeal

Existing Case: © Post-Judgment CT Amendment

Uf filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.

 

 

 

 

 

 

 

 

 

 

[ IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.) i
RTS. tos J Government PUBLIC LAW © Constructive Trust
nsurance (J Attorney Grievance () Contempt
Assault a nd B Commercial 4 Product Liability () Bond Forfeiture Remission ("J Deposition Notice
C1} Conspiracy PROPERTY = (9 Civil Rights Dist Ct Min Appeal
Conversion C1 Adverse Possession ©} County/Mnep! Code/Ord =~ (J Financial
( Defamation Breach of Lease (J Election Law ©) Grand Jury/Petit Jury
C) False Arrest/Imprisonment Detinue . C} Eminent Domain/Condemn. (J Miscellaneous
CV Fraud Fiat ress/Distrain {J Environment (J Perpetuate Testimony/Evidence
CI Lead Paint - DOB of (J Forcible Entry/Detainer (J Error Coram Nobis C1 Prod. of Documents Req.
Youngest Plt: (CI Foreclosure CJ Habeas Corpus g Receivership §
Loss of Consortium (3 Commercial 2) Mandamus Set Aside Deed *
©) Malicious Prosecution () Residential Prisoner Rights ©) Special Adm. - Atty
(J Malpractice-Medical (3 Currency or Vehicle Public Info. Act Records Fy Subpoena Issue/Quash
(J Malpractice-Professional (J Deed of Trust C) Quarantine/Isolation (J Trust Established
CJ Misrepresentation ©) Land Installments CI Writ of Certiorari C) Trustee Substitution/Removal
Ri Motor Tort O Lien EMPLOYMENT oO Witness Appearance-Compe
egligence Ortgage PEACE O
Nulstoce CJ Right of Redemption [JADA ; (1) Peace Order
Premises Liability (J Statement Condo ©) Conspiracy EQUITY
Product Liability C3 Forfeiture of Property / OC) EEO/HR [J Declaratory Jud t
Specific Performance Personal Item CUFLSA vvitebleh hk pmen
‘oxic Tort ( Fraudulent Conveyance CUFMLA C) Equitable Re te
Trespass Oo Landlord-Tenant {3 Workers! Compensation i} Injunctive Relief
Wrongful Death (] Lis Pendens ae Mandamus
CONTRACT CJ Mechanic's Lien O} Wrongful Termination oar
C1 Asbestos J Ownership INDEPENDENT C Accounting
(I Breach LJ Partition/Sale in Lieu PROCEEDINGS C1 Friendly Suit
Qusiness and Sonne 4) F} Quiet Title C) Assumption of Jurisdiction © Grantor in Possession
onfessed Ju ent (Cont’ SCrOW : aa
Conse edem C} Retom of Seized Property ( Authorized Sale 0 Maryland Insurance Administration
Debt CJ Right of Redemption (J Attomey Appointment o Miscellaneous
3 Fraud (7 Tenant Holding Over CJ} Body Attachment Issuance (©) Specific Transaction
£3 Commission Issuance C7 Structured Settlements

CC-DCM-002 (Rev, 11/2016) Pave 1 of 3
Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 7 of 12

 

 

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply)

CJ Abatement (J Eamings Withholding J Judgment-Interest (7 Return of Property

CO) Administrative Action (J Enrollment C3 Judgment-Summary ( Sale of Property

CJ Appointment of Receiver [ Expungement Liability (J Specific Performance
CO) Arbitration ©) Findings of Fact [J Oral Examination C) Writ-Error Coram Nobis
© Asset Determination (J Foreclosure (J Order CJ Writ-Execution

CJ Attachment b/f Judgment O) Injunction [9 Ownership of Property ©) Writ-Garnish Property
[J Cease & Desist Order — () Judgment-Affidavit (J Partition of Property C} Writ-Garnish Wages
CJ Condemn Bldg CJ Judgment-Attorney Fees (J Peace Order (J Writ-Habeas Corpus
CJ Contempt (J Judgment-Confessed ('T Possession ( Writ-Mandamus

©} Court Costs/Fees a Judgment-Consent C) Production of Records CO Writ-Possession

(K) Damages-Compensatory (J Judgment-Declaratory (J Quarantine/Isolation Order

oO Damages-Punitive Oo Judgment-Default C7) Reinstatement of Employment

Uf you indicated Liability above, mark one of the following. This information is not an admission and may not be
used for any purpose other than Track Assignment,

Oo Liability is conceded, Liability is not conceded, but is not seriously in dispute. O Liability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

C3 Under $10,000 & $10,000 - $30,000 $30,000 - $100,000 © Over $100,000
CI Medical Bills $_31,157+ CI Wage Loss $ thd J Property Damages $

 

 

ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-1017 (Check all that apply)

 

A, Mediation Yes No C, Settlement Conference O Yes {No
B. Arbitration (7 Yes No D. Neutral Evaluation O Yes No
SPECIAL REQUIREMENTS

 

Oita Spoken Language Interpreter is needed, check here and attach form CC-DC-041

©) If you require an accommodation for a disability under the Americans with Disabilities Act, check here and
attach form CC-DC-049

 

 

ESTIMATED LENGTH OF TRIAL

 

With the exception of Baltimore County and Baltimore City, please fill in the estimated LENGTH OF TRIAL.
(Case will be tracked accordingly)
©) 1/2 day of trial or less C3 3 days of trial time
C7 | day of trial time (3 More than 3 days of trial time
(J 2 days of trial time

 

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

 

For all jurisdictions, if Business and Technology track designation under Md. Rule 16-205 is requested, attach a
duplicate copy of complaint and check one of the tracks below,

[} Expedited - Trial within 7 months (J Standard - Trial within 18 months of
of Defendant's response Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev. 11/2016) Page 2 of 3
Case 8:20-cv-03081-GJH Document3 Filed 10/23/20 Page 8 of 12

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Ma. Rule 16-202, attach a duplicate copy of complaint and check whether assignment to an ASTAR ts requested,

C1] Expedited - Trial within 7 months ©) Standard - Trial within 18 months of
of Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY OR BALTIMORE COUNTY, PLEASE FILL OUT
THE APPROPRIATE BOX BELOW,

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

 

 

 

("J Expedited Trial 60 to 120 days from notice. Non-jury matters,

ma} Civil-Short Trial 210 days from first answer,

("J Civil-Standerd Trial 360 days from first answer.

J Custom Scheduling order entered by individual judge,

0 Asbestos Special scheduling order.

CJ Lead Paint Fill in: Birth Date of youngest plaintiff

| Tax Sale Foreclosures Special scheduling order.

Cy Mortgage Foreclosures No scheduling order.

CIRCUIT COURT FOR BALTIMORE COUNTY

Cc Expedited Attachment Before Judgment, Declaratory Judgment (Simple), Administrative Appeals, District
(Trial Date-90 days) Court Appeals and Jury Trial Prayers, Guardianship, Injunction, Mandamus.

C] Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment Related Cases, Fraud and
(Trial Date-240 days) pesrepresentation, International Tort, Motor Tort, Other Personal Injury, Workers' Compensation

Extended Standard — Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or Personal Injury Cases
(Trial Date-345 days) (medical expenses and wage loss of $100,000, expert and out-of-state witnesses (parties), and trial
of five or more days), State Insolvency,

Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major Product Liabilities,
(Trial Date-450 days) Other Complex Cases.

 

 

 

alone

 

 

 

 

 

Dity
5400 Kenilworth Avenue Eric F, Ro rg CPF9312160110
Address “Printed Name
Riverdale Park, MD 20737
City, State, Zip

CC-DCM-002 (Rev. 11/2016) Page 3 of 3
Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 9 of 12

abpne eayjensiunupy Ajunoy
3 ‘Hiaquadlg W Leqoy

OPTS

 

 

“payors og ues
nof ojaum Jaquinu auoydeje} icspue sseippe jews Ue YM paplacid si pNoD oy} ons
aq eseajq “uonsanb ul (s)Aep ey} uo ssnoyyNos au} ye pealnbai si soueieadde jeuosied

INOA JBYJOUM OUIWSJSP 0} OONG-2//-OPZ Ye SAO JuswuuBissy Noy pno1g Ajunog
Aiawobyoyj au} yore}uoo aseajd ‘Aousoye ue Aq pejuaseaida: jou sie noA Y

"pnoo ul seadde Aypeuosiad 0} pesu nod JoyjeyM
aUILLUa}Ep O} Jey JO WY yoR}UOS aseald ‘AsuloVe ue Aq pajuesaidai aie NoA }

"QOUDIBJUODOSPIA
jo auoydaja} Ag oq Aew coueseadde pinoo inoA yeu} sjqissod si yi sueaw si, “Ajejowas
pjeu Buieg ase sBurpaacoid unos Auew ‘ollwapued 6}-GIAQD eu] 0} ang

“AjuNOD Arawobyuoy 30} ney
}INUID SY} WOM HNCD sy} Jo JepiE Jospue soROU peyse}}e Sy} peAlesal SAeY NOA

SOLLON SALLVYLLSINIAGY

aSgod puerey ‘al[lAyooy
anueay pueyey OS

pure, ‘Ajunog Alewobyuoy JOJ NOD YNDUD
'' IN THE CIRCUIT COURT FOR

Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 10 of 12

 

(Clily or County)
CIVIL - NON-DOMESTIC CASE INFORMATION REPORT
DIRECTIONS
Plaintiff: This Information Report must be completed and attached to the complaint filed with the
Clerk of Court unless your case is exempted from the requirement by the Chief Judge of the Court of
Appeals pursuant to Rule 2-111(a).
Defendant: You must file an Information Report as required by Rule 2-323(h),
THIS INFORMATION REPORT CANNOT BE ACCEPTED ASA PLEADING
FORM FILED BY: OPLAINTIFF ODEFENDANT CASE NUMBER, Efo4 ~os Vv.

ork to insert

 

 

 

 

 

 

 

CASE NAMI: VS,
Panter Defendant
PARTY'S NAME: PHONE! a cssnnnnnnennnnce J
PARTY'S ADDRESS:
PARTY'S E-MAIL:
If represented by an attorney:
PARTY'S ATTORNEY'S NAME: PHONE:.......-_---- ee

 

PARTY'S ATTORNEY'S ADDRESS:
PARTY'S ATTORNEY'S E-MAIL:
JURY DEMAND? CYes ONo

RELATED CASE PENDING? GYes CINo If yes, Case #(s), if known:

 

 

 

 

ANTICIPATED LENGTH OF TRIAL?: hours... days
PLEADING TYPE
New Case: Original CJ} Administrative Appeal © Appeal

Existing Case: O Post-Judgment MAmendment
If filing in an existing case, skip Case Category/ Subcategory section - go to Relief section.
IF NEW CASE: CASE CATEGORY/SUBCATEGORY (Check one box.)

 

 

 

 

TORTS Government PUBLIC LAW C) Constructive Trust
Asbestos d Batter Insurance - © Attorney Grievance CJ Contempt
Assault and § eer ercial Product Liability Bond Forfeiture Remission CJ Deposition Notice
CJ Conspiracy PROPERTY CJ Civil Rights C Dist Ct Mtn Appeal
Conversion ( Adverse Possession O County/Mnep! Code/Ord J Financial
Breach of Lease (J Blection Law Grand Jury/Petit Jury

(J Defamation Detinue

: smi i : i sous
False Arvest/Imprisonment F] 1istress/Distrain Cleminent Domain/Condemn. O Miscellan

CJ Environment C) Perpetuate Testimony/Evidence

CJ Fraud Ejectment or
(J) Lead Paint - DOB of 0 Foroible Entry/Detainer sine cam Nobis fs Prod, OE egouments Req,
Youngest Plt: occ Foreclosure Mi vi Orpus Sentence Transfer
Loss of Consortium J Commercial Cp an ey ht Set Aside Deed
C} Malicious Prosecution CJ Residential qj Hsoner NIBNS ) Special Adin, - Aity
CJ Malpractice-Medical . Currency or Vehicle Public Info, Act Records (J Subpoena Issue/Quash
CO Malpractice-Professional © G Deed of Trust Og Quarantine/Isolation J Trust Established
C] Misrepresentation (J Land Installments CO Writ of Certiorari CJ Trustee Substitution/Removal
CJ Motor Tort Lien ; Witness Appearance-Compel
Negligence C) Mortgage EMPLOYMENT PEACE ORDER
B Nitsa Rieht of Redemption 5 Conspiracy ( Peace Order
Premises Liabilit talement Condo ;
(3 Product Liability” 3 Forfeiture of Property / (J EEO/HR eT stor Judament
Specific Performance Personal Item OFLSA CI Equitable Relic
oxle Tort O Fraudulent Conveyance (FMLA Aj 3 ‘of
‘Trespass CJ Landlord-Tenant CJ Workers’ Compensation Injunctive Relie
CJ Wrongful Death CI Lis Pendens CO) Wronefal Termination CO Mandamus
CONTRACT CO Mechanic's Lien ; 1. OTHER
{J Asbestos Ownership INDEPENDEN CJ Accounting
CI Breach © Partition/Sale in Lies PROCEEDINGS C) Friendly Suit

© Assumption of Jurisdiction J Grantor in Possession

4 Busi ess and ommercial O Quiet Title —
ey gment Rent Escrow ad Pro erty Authorized Sale © Maryland Insurance Administration
(Cont'd) ti C) Right of Redemption ( Attorney Appointment O Miscellaneous
ebt meron CJ Tenant Holding Over oO Body Attachment Issuance Cc Specific Transaction
Oo Fraud CJ Commission Issuance Structured Settlements

CC-DCM-002 (Rev, 04/2017)

Page: | of 3
Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 11 of 12

 

 

| IF NEW OR EXISTING CASE: RELIEF (Check All that Apply)

(Abatement . O Earnings Withholding © Judgment-Interest © Return of Property

Administrative Action Enrollment OJudgment-Summary Sale of Property

5 Appointment of Receiver OJ Expungement Cl Liability J Specific Performance
Arbitration CO) Findings of Fact Oral Examination CO Writ-Error Coram Nobis
Asset Determination O Foreclosure order O Writ-Execution

CO Attachment b/f Judgment O Injunction COwnership of Property O Writ-Garnish Property
Cease & Desist Order © Judgment-A ffidavit O Partition of Property © Writ-Garnish Wages

O Condemn Bldg © Judgment-Attorney Fees peace Order © Writ-Habeas Corpus

O Contempt OC Judgment-Confessed (Possession  Writ-Mandamus
Court Costs/Fees O Judgment-Consent Production of Records — W‘it-Possession
Damages-Compensatory O Judgment-Declaratory CQuarantine/Isolation Order
Damages-Punitive OJudgment- Default OReinstatement of Employment

Lf you indicated Liability above, mark one of the following. This information is not an admission and
may not be used for any purpose other than Track Assignment.

CiLiability is conceded, CLiability is not conceded, but is not seriously in dispute, MLiability is seriously in dispute.

 

MONETARY DAMAGES (Do not include Attorney's Fees, Interest, or Court Costs)

 

& Under $10,000 [$10,000 - $30,000 CI $30,000 - $100,000 0 Over $100,000

J Medical Bills $ C) Wage Loss $ [Property Damages $
ALTERNATIVE DISPUTE RESOLUTION INFORMATION

 

 

Is this case appropriate for referral to an ADR process under Md. Rule 17-101? (Check all that apply)
A. Mediation CYes ONo C. Settlement Conference Yes ONo
B. Arbitration Yes ONo D, Neutral Evaluation CYes ONo

 

SPECIAL REQUIREMENTS

© ifa Spoken Language Interpreter is needed, check here and attach form CC-DC-041

C If you require an accommodation for a disability under the Americans with Disabilities Act, check
here and attach form CC-DC-049

. ESTIMATED LENGTH OF TRIAL
With the exception of Baltimore County and Baltimore Clty, please fill in the estimated LENGTH OF

 

 

 

TRIAL, (Case will be tracked accordingly)
© 1/2 day of trial or less (13 days of trial time
C1 day of trial time © More than 3 days of trial time

C) 2 days of trial time

BUSINESS AND TECHNOLOGY CASE MANAGEMENT PROGRAM

For all jurisdictions, if Business and Technology track designation under Mad. Rule 16-308 is requested,
attach a duplicate copy of complaint and check one of the tracks below,

 

 

© Standard - Trial within 18 months of

O Expedited- Trial within 7 months of
Defendant's response

Defendant's response

EMERGENCY RELIEF REQUESTED

 

 

 

CC-DCM-002 (Rev, 04/2017) Page 2 of 3
 

Case 8:20-cv-03081-GJH Document 3 Filed 10/23/20 Page 12 of 12

 

COMPLEX SCIENCE AND/OR TECHNOLOGICAL CASE
MANAGEMENT PROGRAM (ASTAR)

 

FOR PURPOSES OF POSSIBLE SPECIAL ASSIGNMENT TO ASTAR RESOURCES JUDGES under
Mad, Rule 16-302, attach a duplicate copy of complaint and check whether assignment to an ASTAR is requested.

CO Expedited - Trial within 7 months of CO Standard - Trial within 18 months of
Defendant's response Defendant's response

 

IF YOU ARE FILING YOUR COMPLAINT IN BALTIMORE CITY, OR BALTIMORE COUNTY,
PLEASE FILL OUT THE APPROPRIATE BOX BELOW.

 

CIRCUIT COURT FOR BALTIMORE CITY (CHECK ONLY ONE)

 

 

 

Oo Expedited Trial 60 to 120 days from notice. Non-jury, matters,
CI civil-Short Trial 210 days from first answer,
C] Civil-Standard Trial 360 days from first answer.
om Custom Scheduling order entered by individual judge.
CT Asbestos Special scheduling order.
CT Lead Paint Fill in: Birth Date of youngest plaintiff. cece :
CI Tax Sale Foreclosures Special scheduling order.
I Mortgage Foreclosures No scheduling order,
CIRCUIT COURT FOR BALTIMORE COUNTY
| Expedited Attachment Before Judgment, Declaratory Judgment (Simple),

(Trial Date-90 days) Administrative Appeals, District Court Appeals and Jury Trial Prayers,
Guardianship, Injunction, Mandamus,

cy Standard Condemnation, Confessed Judgments (Vacated), Contract, Employment
(Trial Date-240 days) Related Cases, Fraud and Misrepresentation, International Tort, Motor Tort,
Other Personal Injury, Workers’ Compensation Cases.

(J Extended Standard Asbestos, Lender Liability, Professional Malpractice, Serious Motor Tort or
(Trial Date-345 days) Personal Injury Cases (medical expenses and wage loss of $100,000, expert
and out-of-state witnesses (parties), and trial of five or more days), State
Insolvency.

CI Complex Class Actions, Designated Toxic Tort, Major Construction Contracts, Major
(Trial Date-450 days) Product Liabilities, Other Complex Cases,

 

 

 

 

Date Signature of Counsel / Party

 

 

Address Printed Name

City State Zip Code

 

CC-DCM-002 (Rey, 04/2017) Page 3 of 3
